Citation Nr: 1609266	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972, from October 1974 to October 1976, and from January 1991 to July 1991.

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a back disability. 

In an October 2015 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a back disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims.  Pursuant to a Memorandum Decision, the Court vacated the Board's decision and remanded for readjudication.  09/03/2015 VBMS entry, CAVC Decision at 47.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability; the Veteran did not file a notice of disagreement and no additional evidence was received within a year of its issuance.  

2.  Additional evidence received since the RO's June 2004 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.



CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's service connection claim for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  New and material evidence has been received since the June 2004 RO decision denying entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a back disability was last finally denied by a June 2004 RO decision on the basis of no evidence of a relationship between a current back disability and service.  At the time of that decision, service treatment records showed that he sustained a back injury in September 1971 in service when he fell from a water truck.  He was treated for approximately a month following the injury.  X-rays of his back were negative at that time.  There were no further complaints of back pain or treatment for a back condition in any of his treatment records until March 2001 when he told a VA Neurologist he had low back pain for 9 years, related to activity.  The Veteran was diagnosed with residuals of a compression fracture.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of issuance of that rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

The Board points out that, since this June 2004 decision, there have been several RO decisions on this issue which the Board finds are not final, as the Veteran has continued to request an increase in his disability evaluation within one year of these rating decisions.  Thus, while the Veteran has had intervening rating decisions, the last final denial which the Veteran did not dispute within a year of the decision is the June 2004 decision, and therefore the Board must consider all evidence submitted since that date.

The newly submitted evidence since the June 2004 denial consists of medical records showing the Veteran's continued complaints of back pain, as well as treatment for a variety of other disabilities.  For instance, a December 2004 outpatient treatment record shows treatment for ongoing back pain.  A February 2005 report of VA outpatient treatment shows that the Veteran reported worsening back pain for two days after helping a friend move and carry heavy boxes.  The Veteran was diagnosed with low back pain.  A May 2007 outpatient treatment note primarily deals with other disabilities, but does note the Veteran's back pain, and states that this does not appear to limit the Veteran's functional ability to any significant extent.  X-rays from October 2008 showed slight anterior compression at T12 with about 10 percent loss of vertebral body height anteriorly and osteophyte formation.  No compression fracture of the lumbar vertebral bodies was found, but there was extensive degenerative disc disease at all levels.  

The objective findings of arthritis constitute findings of a chronic disease pursuant to 38 C.F.R. § 3.309(a) which was not previously of record.  Moreover, at a February 2006 VA Agent Orange examination, the Veteran reported back problems since February 1992, less than a year following separation from active service.  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence of a chronic disability, specifically arthritis, and the Veteran's assertions of back problems within a year of separation from service raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the above reasons, the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a back disability is granted.


REMAND

In light of the in-service injury, the post-service diagnoses, and the lay assertions of the Veteran, he should be afforded a VA examination to assess the etiology of his claimed back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed back disability.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Is a back disability at least as likely as not (50 percent or greater probability) due to service or any incident therein, to include the in-service injury?  

b)  Did a chronic back disability, including arthritis, manifest within a year of separation from active service?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Thereafter, adjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


